BkowN, J.,
concurring: I concur in the disposition made of this appeal. But I think as between the indorser of the note and the purchaser, the transaction is not technical usury.
A owns a note for $1,000, signed by B, due twelve months after date. C purchases it for $800, and A indorses it.
C is entitled to collect the face of the note from B, but as between A and C the transaction is held to be a loan of $800, which legitimately bears interest from the date of the indorsement.
I think it a misnomer to call the transaction usurious, unless it can be shown that A agreed specifically to pay the $1,000 at the time he indorsed it in order to obtain the $800 from C.
The law fixes A’s liability at $800 and interest, and in the absence of proof of an agreement upon his part to pay more, there is no evidence of intent to charge, or pay usurious interest.